UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4406
TOMMY RAY KNIGHT,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               G. Ross Anderson, Jr., District Judge.
                             (CR-99-1061)

                  Submitted: December 19, 2002

                      Decided: January 15, 2003

     Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John D. Elliott, Columbia, South Carolina, for Appellant. William
Corley Lucius, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. KNIGHT
                              OPINION

PER CURIAM:

   Tommy Ray Knight appeals the revocation of supervised release
and imposition of a nine-month sentence of imprisonment. Knight’s
counsel has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), asserting that the district court abused its discretion
in sentencing Knight to the maximum sentence within the applicable
range. Knight, notified of his right to file a pro se supplemental brief,
has not done so. Discerning no error, we affirm.

   Knight pled guilty to aiding and abetting the counterfeiting of
United States twenty dollar bills, in violation of 18 U.S.C. §§ 2, 471
(2000). He was sentenced to eighteen months imprisonment followed
by three years of supervised release. Knight was released from cus-
tody in December 2001. In 2002, Knight’s probation officer peti-
tioned the district court, asserting two violations of supervised
release. Knight did not deny the violations. The district court imposed
a sentence of nine months imprisonment, at the top of the applicable
guidelines range. U.S. Sentencing Guidelines Manual § 7B1.4(a)
(2000).

   This court reviews a sentence imposed after revocation of super-
vised release for abuse of discretion. United States v. Davis, 53 F.3d
638, 642-43 (4th Cir. 1995). Here, Knight conceded the violations,
and the sentence was within the proposed range. Sentencing was in
accordance with the relevant statutory provision, 18 U.S.C.
§ 3583(e)(3) (2000). This court does not review a sentence within the
guideline range that was not imposed in violation of the law. United
States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990). We conclude that
the district court did not abuse its discretion in revoking Knight’s
supervised release and imposing a sentence at the top of the guideline
range.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the revocation of
supervised release and resulting sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
                      UNITED STATES v. KNIGHT                       3
requests that a petition be filed but counsel believes such a petition
would be frivolous, then counsel may move this court for leave to
withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         AFFIRMED